DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive.
Applicant argument: Applicant argued that the reference Peeters teaches the tone are “effectively arranged in decreasing order of noise sensitivity or increasing order of measured noise power” and later on Peeters teaches dividing the tones in subsets (see pages 11-12 of the Applicant Arguments mailed on 01/21/2021 for more details), thus, Applicant asserts neither Peeters nor Cai teaches “determining a plurality of tone groups by, for each tone group, grouping at least one tone with a relatively high SNR margin with at least one tone with a relatively low SNR margin to form a tone group”.
Examiner response: Examiner respectfully disagrees. The limitation “determine a plurality of tone groups by, for each tone group, grouping at least one tone with a relatively high SNR margin with at least one tone with a relatively low SNR margin to form a tone group” discuss determining a plurality of tone groups (or subsets) by, for each tone group, grouping at least one tone with at least one high SNR margin and at least one low SNR margin. Therefore, “determining tone groups by grouping…” is similar to “dividing tones into two groups/subsets” to create different subsets (groups), where each subset have at least one relatively low SNR margin and at least one relatively high SNR margin (col. 11 lines 8-21, 39-50 in Peeters). For additional clarification, in col. 10 lines 17-21, Peeters teaches dividing the carriers in two subsets, thus allowing the grouping of tone groups in each subset or group. Therefore, based on the broadest reasonable interpretation stated above, Applicant arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (US 5,790,550, hereinafter, “Peeters”, cited in 6/6/2018 IDS) in view of Cai (US 6,205,410 B1).
Consider claim 8, Peeters teaches a transceiver (col. 1 lines 17-25 and lines 39-53. Peeters teaches a modem (transceiver)), comprising determination circuitry configured to: measure a respective signal-to-noise-ratio (SNR) margin for each respective tone in a multicarrier channel (see at least figures 2-3 and col. 11 lines 1-4); determine a plurality of tone groups by, for each tone group, grouping at least one tone with a relatively high SNR margin with at least one tone with a relatively low SNR margin to form a tone group (see at least figure 2, col. 11 lines 8-21, 39-50, Peeters teaches determining tone groups (first ‘interleaved’ group and second ‘fast group), where each group has a subcarriers with relatively high SNR margin and a subcarriers with low SNR margin); and a transmitter configured to transmit tone ordering information describing the plurality of tone groups to a second transceiver (see at figures 1-2, col. 12 lines 1-25 and claims 8-9, Peeters teaches transmitting mixed carriers (according to the SNR margin grouping), thus transmitting the subcarriers ordering (mixing) information)).
Peeters teaches transmit tone ordering information describing the plurality of tone groups to a second transceiver (see above), however, did not particularly teach a second transceiver is configured to load bits for transmission to the receiver based at least on an ordering information. Cai teaches said limitation (see figure 3 (156, 166), col. 4 lines 36-42 and col. 4 lines 32-39, where Cai teaches a second transceiver is configured to load bits (from 156) based SNR variation optimum margin information (i.e., ordering information)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Peeters and teach a second transceiver is configured to load bits for transmission to the receiver based at least on an ordering information, as taught by Cai, thereby, having efficient transmission channel estimation.
	Peeters teaches a determination circuitry (see above), however, did not explicitly teach a receiver. Cai teaches a receiver (see figure 3 (item 106) and description thereof)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Peeters and teach a receiver, as taught by Cai, thereby, having appropriate signal communication with a transmitter/transceiver.

Consider claim 1: all of the limitations of method claim 1 are included in apparatus claim 8, therefore, claim 1 is subjected to the same rejection applied to claim 8.

Consider claim 15, Peeters teaches a non-transitory computer readable media having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform corresponding functions (see col. 2 lines 22-38 and col. 13 lines 14-22), the instructions comprising instructions for: measuring a respective signal-to-noise-ratio (SNR) margin for each respective tone in a multi carrier channel (see at least figures 2-3 and col. 11 lines 1-4); determining a plurality of tone groups by, for each tone group, grouping at least one tone with a relatively high SNR margin with at least one tone with a relatively low SNR margin to form a tone group (see at least figure 2, col. 11 lines 8-21, 39-50, Peeters teaches determining tone groups (first ‘interleaved’ group and second ‘fast group), where each group has a subcarriers with relatively high SNR margin and a subcarriers with low SNR margin); and communicating ordering information describing the plurality of tone groups to a transmitter (see at figures 1-2, col. 12 lines 1-25 and claims 8-9, Peeters teaches transmitting mixed carriers (according to the SNR margin grouping), thus transmitting the subcarriers ordering (mixing) information)).
Peeters teaches communicating ordering information describing the plurality of tone groups to a transmitter (see above), however, did not particularly teach transmitter is configured to load bits for transmission by way of the tones based at least on the ordering information. Cai teaches said limitation (see figure 3 (156, 166), col. 4 lines 36-42 and col. 4 lines 32-39, where Cai teaches a second transceiver is configured to load bits (from 156) based SNR variation optimum margin information (i.e., ordering information)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Peeters and teach transmitter is configured to load bits for transmission by way of the tones based at least on the ordering information, as taught by Cai, thereby, having efficient transmission channel estimation.
	
	Consider claims 3, 10, and 17 Peeters in view of Cai teaches for each tone in each tone group, determining a number of bits allocated to the tone based at least on the SNR margin for the tone (see col. 11 lines 15-21 and figure 2 in Peeters); and communicating allocation information describing the determined number of bits allocated to each tone to the transmitter, wherein the transmitter loads bits for transmission by way of the tones based at least on the see at figures 1-2, col. 12 lines 1-25 in Peeters; see col. 2 line 67- col. 3 line 3, col. 3 lines 51-59 and figure 3 (156 to166) in Cai).

Consider claims 4, 11, and 18 Peeters in view of Cai teaches forming the plurality of tone groups in a manner that equalizes a group SNR margin amongst the tone groups (see at least col. 11 lines 46-50 in Peeters).
Allowable Subject Matter
Claims 2, 5-7, 9, 12-14, 16, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632